DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s written description fails to disclose a technical problem being further assessed at the operations hub.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16, 18 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “the customers’ delivery request” set forth in claim 1, 13 lacks sufficient antecedent basis.   Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 14, 16, 18 is/are rejected under 35 U.S.C. 103(a) as being anticipated by Myllymaki (9,256,852) in view of Villamar (US 2014/0046512) and Sacks et al. (US 2004/0128134).  With respect to claim 1, Myllymaki discloses a system for (100) for delivering retails goods to customers comprising: a retail facility (i.e. merchant, see column 2, line 62, wherein the merchant is a pizza shop in the context of the pizza delivery example) that has an inventory of retails goods (pizzas); an autonomous unmanned road vehicle (110) and an operations hub (730) for facilitating communication between the customer, retail facility and autonomous unmanned road vehicle (110) wherein the operations hub is in communication with the autonomous vehicle as it drives the autonomous vehicle by determining routes, to the customers delivery destination via paved roadways wherein the operations hub has personnel, in the form of a delivery system operator (see column 7, line 15) and equipment, in the form of any wired or wireless processor driven device (see column 7, lines 12-13) to remotely communicate with the autonomous vehicle.  With respect to claim 16, the operations hub also communicates with the retail facility for coordinating delivery given that the operations hub associates product order with vehicle compartment and delivery destination (see column 7, lines 57-66).  With respect to claims 18, the customers are notified when the autonomous vehicle has arrived at the customer’s delivery destination (column 3, line 21).  

Myllymaki suggests a variety of vehicle platforms for the autonomous vehicle (see column 3, lines 58-62).  It would appear the road vehicle platform selected would be a matter of design choice based upon product being transported and route.  Villamar teaches the use of a small autonomous vehicle without passenger seats for delivery of products along a roadway.  It would have been obvious to one of ordinary skill in the art to implement the Myllymaki system on the small vehicle platform without passenger seats at taught by Villamar since selection of vehicle platform would appear to be a matter of design choice and the small platform taught by Villamar promotes reduces energy consumption (see paragraph [0037]).
Sacks et al.  (US 2004/0128134) teaches a method for loading objects onto a transportation vehicle used in a delivery system.  Paragraph [0063] teaches how the customer (LSS) receives indication from MC (which constitutes a facility sending out product) that an object is ready to load.  The customer (LSS) then send back instructions indicating whether it is okay to proceed with loading action.  This “confirmation” constitutes Applicant’s claimed delivery request.  The facility sending out product (MC) then confirms loading of the objects by sending loading results back to the customer (LSS).
With respect to claims 2-7, Myllymaki fails to disclose a retail facility with both a conventional walk in retail store and also a delivery service, a delivery service operated out of one or more back rooms, employees or staff dedicated to the delivery surface and an operations hub combined with the retail facility.  This model is well known in the art of standard pizza delivery systems.  Dominos, Little Ceasars, and Pizza Hut are three brick and mortar stores that are known for facility layouts comprising carry out (i.e. front office retail) and delivery orders moving through the back door of the facility.  Pizzas are made on a made to order basis, wherein those employees making pizzas for a delivery order constitute employees dedicated to the delivery service (at that point in time).  The system for taking and facilitating orders (i.e. orders placed online or orders placed via the phone) is integrated with the retail facility.  It 
With respect to claim 14,  Myllymaki and modified, shows all claimed elements with the exception of a residential area or an area that is zoned for residential use located within a 6 mile radius of the retail facility.  Myllymaki describes a pizza delivery service as an exemplary use for his autonomous delivery platform.  It is well known that pizza delivery services are generally located close to residential areas to facilitate the delivery of fresh product.  Routine experimentations and business case development exercises used by business owners to locate particular business operations in ideal locations for promoting economic efficient would have been obvious to try to yield the predictable result of increased efficiency and profit.  It would have been a result of routine optimization studies to specify a location of such a facility within 6 miles of a residential area. 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki (9,256,852) in view of Villamar (US 2014/0046512) and Sacks et al. (US 2004/0128134), and in further view of Karppinen (US 2013/0001908).  Myllymaki, as modified, fails to disclose a covered garage for storing the delivery vehicle.   Karppinen teaches using a portable garage unit for vehicle storage.  Modifying a retail space (i.e. pizza shop disclosed by Myllymaki) to include garage parking, in the form of a portable garage unit, would have been obvious since such a modification protects the vehicle thereby decreasing the chance of vandalism.  

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki (9,256,852) in view of Villamar (US 2014/0046512) and Sacks et al. (US 2004/0128134),  in further view of Murphy (5,921,036).  Myllymaki discloses all claimed elements with the exception of a vehicle bay for parking the vehicle, having a clearance height of less than 15 feet where purchase orders are loaded into the vehicle while parked in the vehicle bay.   Murphy teaches a drive through bay, wherein the vehicle bay is configured for loading of a purchase order into a vehicle while parked.  Purchase orders are loaded in .

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki (9,256,852) in view of Villamar (US 2014/0046512) and Sacks et al. (US 2004/0128134), in further view of Amiri (US 2009/0320713).  As disclosed above, Myllymaki, as modified, reveals all claimed elements with the exception of autonomous vehicle with particular measurements as claimed.  Amiri teaches the use of Narrow Vehicles (NV) for cargo transit and delivery.  These vehicles are disclosed as being less than 100 cm wide, which would result in a track width of less 50 inches, having a vehicle wheelbase of 120 cm (which is at least 40 inches and less than 130 inches).  Amiri further teaches a variety of cargo capacities in paragraph [00452] ranging from very small (for mail) to larger (as much as a pick-up truck) wherein a very small cargo compartment would reasonably constitute a total cargo volume of less than 100 cu feet.  Based on Applicant’s own disclosure, the vehicle empty weight of between 700 and 3000 lbs, the front and rear track widths of less than 65 inches, the total cargo volume of less than 100 feet, and a vehicle wheelbase of greater than 40 inches but less than 130 inches, do not appear to be critical.  The Examiner therefore concludes that it would be an obvious matter of design choice to experiment with various cargo volumes, track widths, wheel bases, and vehicle weights for the Myllymaki vehicle as modified.  Amiri teaches that small vehicles minimize traffic congestion and are generally fuel efficient, wherein reduced traffic congestion and improved fuel efficiency would make size experimentation obvious.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki (9,256,852) in view of Villamar (US 2014/0046512), Sacks et al. (US 2004/0128134) and Amiri (US 2009/0320713) and in further view of Zini (US 2010/0234990).  Myllymaki, as modified, reveals all claimed elements with the exception of combination of human remote operation and autonomous control.  Zini teaches an autonomous 

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki (9,256,852) in view of Villamar (US 2014/0046512) and Sacks et al. (US 2004/0128134), in further view Zini (US 2010/0234990).  As disclosed above, Myllymaki, ad modified, reveals all claimed elements with the exception of a control system programmed to monitor a condition of the vehicle and assess a technical problem wherein the technical problem is further assessed at the operations hub.   Zini teaches an autonomous robot that is used to fulfill orders and deliver product.  The robot comprises a control system that is programmed to monitor a condition of the vehicle and assess a technical problem being experienced.  For example the robot monitors for a “stuck” condition and upon recognition of such a condition send a notification to an operations hub that can view real-time images of the location and diagnoses certain problems.  It would have been obvious to one of ordinary skill in the art to add a monitoring a technical problem resolution system to the system disclosed by Myllymaki, as modified, since such an addition would help ensure more reliable delivery of product.


Response to Amendment
Applicant’s amendment filed on 12/22/2021 has been considered in its entirety.  Applicant argues that the prior art fails to disclose a delivery order that is separate from and after the customers purchase order.  The Examiner updated her search and relies upon the Sacks reference in this rejection.  Sacks teaches a system for loading a delivery truck.  The system includes messages being sent from a “customer” placing the order (LSS) to a facility in which the order is being loaded (MC).  There are multiple checks throughout the process.  MC send a signal indicated object is ready to load.  LSS responds confirming product should be loaded.  MC then sends another signal indicated object has been loaded.  LSS then respond with delivery instructions.  Such a back and forth systems ensures that each 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636